*152
By the Court,

Nelson. J.
In the enactments of the revised statutes relative to justices courts it is provided, that at the time of the first, appearance of the parties before the justice, e*ther upon the return of process or their voluntary appearance to join issue, the pleadings of the parties shallhe made and the issue joined; and where both parties have appeared, an issue shall be joined before any adjournment shall be had, except in the case of a warrant. 2 R. S. 233, § 47. Though this section may not be deemed imperative to the extent of excluding the indulgence granted to the defendant in the cases decided under the old law, 15 Johns. R. 86; 16 id. 180, 19 id. 390, 20 id. 309, 8 Cowen, 87, 1 Wendell, 147, yet such would seem to be the fair import of it; and I am inclined to think, that as it will bear this construction, it will be for the convenience of parties, and in futherance of justice, to follow it. Most of the cases above referred to are departures from the decision in Snell v. Loucks, 11 Johns. R. 69, which was made under the old law, and contains the true exposition of the statute, in connection with general rules and practice in the conduct of judicial proceedings. That case decided, that where the summons was personally served upon the defendant, and he did not appear on the return day and plead before the adjournment, it was afterwards too late ; and he could only give evidence in mitigation of damages. The case of Sweet v. Coon, 15 Johns. R. 86, decided that the defendant may plead if he appears and offers to make his defence before the court have entered upon trial of the merits. The defendant in that case appeared on the return of the summons, while the justice was making an entry of the plaintiff’s declaration : confining the decision to the facts of that case, it is unexceptionable. In Atwood v. Austin, 16 Johns. R. 180, it was held, that if the defendant appeared at the close of the plaintiff’s evidence on the trial, he should be allowed to go into his defence. Issue had been joined at a previous day, and I see no objection to that case. Then came Bowen v. Bell, 19 Johns. R. 390, which decides that a de-defendant is in season who appears at the day to which a cause is adjourned for the accomodation of the plaintiff or justice, and offers to plead and gb into his defence, although *153he was personally served with the summons and neglected to appear at its return. This case is directly opposed to Snell v. Loucks, and with great deference, in my opinion, is unjust towards the plaintiff. The defendant not appearing on the return of the summons, the plaintiff at the adjourned day was not bound to anticipate and prepare for a contested trial; and to permit the defendant to have the benefit of a trial under such circumstances, is ' allowing him to take advantage of his own negligence to the prejudice of another. The case of Lowther v. Crummie, 8 Cowen, 87, apparently followed Bowen v. Bell, with the qualification that the defendant was required to pay the costs of the adjournment and all subsequent proceedings. This mitigated considerably the hardship of the case as it respected the plaintiff, but did not remedy the whole evil; to do which the defendant should have been required to assent to a further adjournment, as the first adjournment had exhausted the plaintiff’s privilege in that respect. Lowther v. Crummie was a hard case, as the defendant appeared on the day of the return of the summons, before the plaintiff had gone away, and offered to plead, which was denied him. Had the judgment been reversed for such refusal, I would have been better satisfied with the decision.
To allow a defendant to come in on the adjourned day, and plead and go into his defence, even with the qualification in Lowther v. Crummie, and with the addition suggested above, would tend to encourage negligence on the part of the defendant, and to promote delay and embarrassment as to the plaintiff. The revised statutes, 2 R. S. 233, § 46, require that the justice shall wait for the parties one hour after the time specified in the summons for the return, unless they sooner appear. By § 119, p. 246, judgment of nonsuit may be rendered against the plaintiff if he fail to appear within one hour after the summons is returnable, or after the time to which an adjournment shall have been made. The provisions of the statute are very specific in fixing the limit of indulgence as to time in regard to either party; b ut rather extend it beyond the former practice.
*154From a careful consideration of a law regulating justices’ courts> an^ especially of the provisions above referred to, I am disposed to construe the 47 th section so as to exact the attendance Part‘es within the time limited by the 46th and 119th sections, or that they abide the consequences of a default, unless the time be extended for good reasons at the discretion of the justice, which, I think, he may exercise, notwithstanding the precision of these sections. The statute establishes the general rule, not to be departed from, except to promote the ends of justice. We can well suppose circumstances which would justify the justice in refusing to call the parties exactly at the expiration of the hour; his own business sometimes may not permit him to do so ; he may have good reason to believe that the absent party will soon appear, &c. A reasonable discretion must necessarily, in these and like cases be extended to the magistrate. I would approve of the qualification to the general rule contained in Sweet v. Coon, and allow the defendant to plead, if he appeared oh the return of the summons before the cause is adjourned, or even after, if the plaintiff was still present, or before the plaintiff had closed his case, if he went to a hearing on the return day. The latter indulgence I would grant, because, if the plaintiff came prepared for a hearing on the return day, he must have prepared under the expectation that the defendant would appear, and therefore there could be no great inconvenience in permitting the defence. The case of Atwood v. Austin, I think unexceptionable, and am of opinion it should be observed in proceedings under the revised statutes. But the cases of Bowen v. Bell, and Lowther v. Crummie, it seems to me, cannot be sustained under the present law, and contain nothing desirable to retain as general rules in the practice of justices’ courts.
The case under consideration, so far as this point is concerned, falls under one of the qualifications above specified, in which a defendant should be admitted to plead, and the defendant therefore should have been allowed to put in his plea and go into his defence.
Upon the facts detailed in the return of the justice, however, a doubt may well have been raised in the minds of the judges of the court of common pleas whether the demand of *155the plaintiff had been satisfactorily established. On the 26th November, 1830, there was a settlement between the parties, and a balance found due to the defendant of #6,72. There is but one witness who pretends to swear that the cloth, for the price of which the action was brought, was delivered since the settlement, and she testifies only to the best of her recollection. The book of accounts of the plaintiff, I think, was properly admitted in evidence, 12 Johns. R. 461; but instead of strengthening, it rather weakens the above equivocal testimony. The cloth is charged under date of the 17th November, if under any date. We cannot say the common pleas erred upon this question of fact, and if we could, it would afford no ground for reversing the judgment. 10 Wendell, 411. id. 422.
Judgment affirmed.